Title: From George Washington to Timothy Pickering, 25 July 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 25th July 1796
        
        Your letters of the 18th and 19th instant were received by fridays Post the 22d.
        If the answer which you returned to the Minister of the French Republic, to his enquiry relative to the prohibition of the sale of Prizes, brought by French armed Vessels into the Ports of the United States; should, as it ought, preclude any reply, it would be very agreeable: but it has not been found, that where the interest, or convenience of that Nation is at stake, that the Minister thereof can be satisfied with reasons—however cogent—which are opposed to their views. But in this case, as in all others, the Executive must be governed by the Constitution & Laws. and preserving good faith, & an unbiassed conduct—leave the rest to the good sense of our own Citizens, and the justice of the Nations with whom we have intercourse.
        As it has been resolved for political considerations—to put an American Citizen as Consul at Hamburgh in place of Mr Parish, it is fortunate that so eligible a character as Mr Samuel Williams of Salem presents itself; and I desire he may be commissioned accordingly; and advice thereof (as mere matter of information) given, among othe[r] communications which may be made, to Mr Monroe.
      